Citation Nr: 0420813	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral arm weakness 
as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Friend


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to March 
1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in New Orleans, Louisiana.  

In November 2000 the veteran, his wife, and a friend 
presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge.  A complete transcript of the 
hearing is of record.

The Board twice remanded this case in February 2001 and again 
in July 2003 for development.  


REMAND

The veteran underwent a VA neurological examination in 
December 2001.  The examiner diagnosed moderately severe 
sensorimotor polyneuropathy, likely due to sarcoidosis, and 
opined that the veteran's lower extremity weakness was due to 
sensorimotor polyneuropathy.  The examiner recommended 
magnetic resonance imaging (MRI) of the cervical spine to 
rule out a cervical spinal cord lesion and electromyography 
(EMG) and nerve conduction studies of all four extremities to 
rule out peripheral neuropathy.  In an October 2002 addendum, 
the examiner stated than an EMG and nerve conduction study of 
the right upper extremity were reportedly normal and that an 
October 2002 MRI of the cervical spine showed broad-based 
disc bulge with right-sided osteophyte with moderate 
narrowing of the right neural foramina and focal central disc 
protrusions at the C3-4 and C4-5 levels.  He opined that the 
veteran had sensorimotor polyneuropathy involving both lower 
extremities.  

Following the Board's July 2003 remand, the same VA examiner 
provided an addendum in January 2004, essentially indicating 
that in light of the normal EMG and nerve conduction study of 
the right upper extremity and the abnormal findings on the 
MRI of the cervical spine, it was the examiner's opinion that 
it was more likely that the veteran had bilateral cervical 
radiculopathy with bilateral upper extremity weakness and 
less likely that his upper extremity weakness was due to 
peripheral neuropathy as a complication of sarcoidosis.  

The Board notes that the foregoing rationale supports the 
examiner's opinion with respect to the right upper extremity 
but since the EMG and nerve conduction study of the left 
upper extremity recommended by the examiner were not 
performed, the opinion with respect to the left upper 
extremity is not adequately supported.  Moreover, the reports 
of the July 2002 EMG and nerve conduction study and the 
report of the October 2002 MRI are not of record.

The Board is also of the opinion that further development is 
required to comply with the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specific to his claim for 
secondary service connection for 
bilateral arm weakness.  The letter 
should include notice that the veteran 
should submit any pertinent evidence in 
his possession.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include the report of the 
July 2002 EMG and nerve conduction study 
of the right upper extremity and the 
report of the October 2002 MRI of the 
cervical spine.  

3.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded an examination by 
a neurologist to determine the nature and 
etiology of any currently present 
weakness of the upper extremities.  Any 
indicated studies, to include EMG and 
nerve conduction testing of the left 
upper extremity, should be performed.  
Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each upper extremity as to whether it is 
more likely than not, at least as likely 
as not, or less likely than not the 
weakness of the upper extremity was 
caused or chronically worsened by the 
service-connected sarcoidosis.  The 
supporting rationale for each opinion 
expressed must also be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                       
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




